Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 5, 2021 has been entered. 
	
This action is a Non-Final action in response to communications filed on 03/05/2021.
Claims 1, 10 and 19 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Argument

Applicant’s remarks have been considered.
In the remarks Applicant argues that claim 1, 10 and 19 are not directed to an abstract idea but are concepts rooted in computer technology and are distinct from an abstract idea. 

	
Applicant further argues that the features of Claims 1, 10 and 19 do not recite any activity between humans and cannot be mentally performed by a human (require computer implementation).
	October 2019 Update: SME states, “ …certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the subgroupings “(pg. 5).  Based on the October guidance even if a computer is utilized the subject matter of assigning and 
Here, the claimed limitations can reasonably be interpreted as assigning a task to a human (see Spec ¶0031), which involves interactions between people under Certain Methods of Organizing Human Activity. Steps associated with determining the task request and determining a task request attribute are reflective of Mental Processes (analyzing data), which can be performed in the human mind or the analysis performed using a generic computer.  Further, “Claims can recite a mental process event if they are claimed as being performed on a computer,” (October 2019 Update: SME, pg. 8).
	Further, the features Applicant argues such as reception of electronic data input (voice or sensor data), electronic analysis and sending electronic signals to electronically control a computing device are considered under Step 2A, Prong 2.
In response to Applicant's argument that features such as electronic data electronically processed, sensor measurement data, execution of electronic computer commands, etc. (pg. 28-29),  it is noted that the features upon which applicant relies are not recited in the rejected claim(s) to the level of detail Applicant is suggesting. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant argues the features of the claims are integrated into a practical application of a judicial exception and provide an improvement to an existing technology with respect to an automated and autonomous processing of tasks to be assigned, executed and fulfilled (pg. 12). 

In the instant application the claims recite the additional elements of a computer, memory, a processor and a computer readable medium for performing the limitations the receiving, determining, assigning and processing steps. The step of receiving data input including a voice and/or sensor input is data gathering activity and considered pre-solution activity. The steps of determining the task request, determining a request attribute and assigning an agent involve analyzing collected data and producing a result of assigning an agent. Processing a task to execute and fulfill the task request wherein the task is sent to an agent is analyzing and transmitting the task.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
Examiner notes that task management is not considered a technical field. Nothing in the claims or Specification provide support for an improvement in a technology or a technical field. 

Applicant argues, “Such features provide an improvement in the function of a computer and technology with respect to processing of tasks to be fulfilled and the 
As previously stated Applicant has not provided sufficient support to show an improvement in the function of the computer or a technology. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, a processor, memory and computer readable medium to perform the receiving, determining, assigning and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the Specification discloses a computer made up of generic computer components (e.g. a processor, memory) (see ¶0020-¶0028). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.


Applicant argues that Gupta does not disclose, “assigning an agent to execute and fulfill the task request based on the at least one request attribute…” 
	Examiner respectfully disagrees. Gupta discloses tasks can be tagged with user notes such as reminder, levels of urgency and who performs the tasks (see ¶0027). Further Gupta discloses a parent creating a reminder task using voice controls to water plants which can be assigned to any number of users or groups of users and the reminder will be triggered on the assigned user device (see ¶0028).  It is reasonable that the digital assistance will deduce that the level urgency and the location of the tag. In another example a user sets a time to request a ride and a third party delegation would include passing the relevant information to a third party ride-sharing app (see ¶0033), where the assigned driver would be the agent.  Therefore Gupta does teach and suggest the limitation.

Applicant argues, “that Gupta does not disclose a profile that is linked to at least one voice recognition data file that includes voice data associated with the known requestor.”
	Gupta discloses a shared device may record a user and recognize the user voice 

Applicant argues, “There is no disclosure of any analysis of values and categorizations that are derived from at least one sensor input that is received by a connected device to thereby determine a request attribute…”
	Examiner respectfully disagrees. Tran discloses a speech enabled refrigerator parsing a command to identify expiring items that meet an expiration limit, where the containers blink an LED associated with a smart container that is expired (see column 33, lines 1-20). Further Tran discloses using a camera with annotated locations to display the results of expired items enables users to quickly identify the expired items to remove them (see column 33, lines 1-20). Therefore, Gupta in view of Tran disclose this limitation.

The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining the task request based on the at least one data input, determining at least one request attribute associated with the task request and assigning an agent to execute and fulfill the task request.  The limitation under its broadest reasonable interpretation covers performance of the limitations in the mind but recitation of generic computer components. For example but for a memory and processor the determining and assigning steps can be performed by analyzing data in the human mind or using pen and paper (Mental Processes). The limitations also encompass Methods of Organizing Human Activities related to managing interactions between people. Accordingly, the claim recites an abstract ideas of Mental Processes and Methods of Organizing Human Activity. 
Independent Claims 10 and 20 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to analyzing voice input, Claim 3 is directed to analyzing specific values and categorization of sensor input and Claim 4 is directed to determining at least one request attribute. Claims 5 and 6 are directed to determining a request attribute. Claim 7 is directed to task location assignment. Claim 8 is directed to presenting a user interface for task acceptance. Claim 9 is directed to updating records. Claims 11-18 and 20 substantially recite the subject matter of Claims 2-9 and encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.

The step of receiving data input including a voice and/or sensor input is data gathering activity and considered pre-solution activity. The steps of determining the task request, determining a request attribute and assigning an agent involve analyzing collected data and producing a result of assigning an agent. Processing a task to execute and fulfill the task request wherein the task is sent to an agent is analyzing and transmitting the task.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of a computer, a processor and memory to perform the receiving, determining, assigning 
Further, the Specification discloses a computer made up of generic computer components (e.g. a processor, memory) (see ¶0020-¶0028). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103(a) as being anticipated by are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Paul et al. (US 2019/0050880).
Claim 1:
Gupta discloses:
A computer-implemented method for processing a task request to be executed and fulfilled, comprising: (see at least Abstract)
receiving at least one data input, wherein the data input includes at least one of: at least one voice input and at least one sensor input; (see at least ¶0027, take instruction from recorded audio; see also ¶0028, vocalize a request which can be assigned to various members; see also ¶0093)
determining the task request based on the at least one data input; (see at least ¶0028, vocalize a request for digital assistant to create a reminder to water plants, the reminder can be assigned to any member and executed as a task; see also ¶0099-¶0102, processing voice input as a task)
determining at least one request attribute associated with the task request, wherein the at least one request attribute is determined based on analyzing the at least one data input… (see at least ¶0100-¶0101, voice recognition used to determine text content/context; see also ¶0024, the tasks may be augmented based on follow-up questions or with additional details provided by results from a search engine such as when a task is “buy whey protein” the request is parsed to determine the nearest store location; see also ¶0033, user sets a time to request a ride and a third party delegation would include passing the relevant information to a third party ride-sharing app)
wherein the at least one request attribute expressly includes a work to be executed and fulfilled, a classification of the task request [a specific timeframe in which to execute the task request and a specific timeframe in which to fulfill the task request];(see at least ¶0099-¶0102, processing voice input as a task; see also ¶0039, tasks may include a mix of task types)
assigning an agent to execute and fulfill the task request based on the at least one request attribute; (see at least ¶0022, assign or delegate task; see also ¶0025,¶0027- ¶0028, task or reminder is assigned)
and creating a task to execute and fulfill the task request, wherein the task is sent to the agent to execute and fulfill the task request, wherein a computing device is electronically controlled to present the task to the agent. (see at least ¶0028, the reminder is acted on by assigned member and where the reminder is implied to be the task; see also ¶0099-¶0100; ¶0024)
While Gupta discloses the above limitations and further discloses ¶0033, ridesharing), Gupta does not explicitly disclose the following limitations; however, Paul does disclose:
wherein the at least one request attribute expressly includes a work to be executed and fulfilled, [a classification of the task request] a specific timeframe in which to execute the task request and a specific timeframe in which to fulfill the task request; (see at least ¶0024, driver may choose to accept or reject request; ¶143, requested pick-up time, which reasonably could be within a timeframe prior to pick-up and drop-off time)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the digital assist with task creation of Gupta with the requesting of a pick-up time and a drop-off time of Paul in order to provide users with the means to control the timing and completion of a task request. 

Claim 2:
Gupta and Paul disclose claim 1. Gupta further discloses:
wherein receiving the at least one data input includes analyzing the at least one voice input to determine at least one statement, wherein the at least one statement is analyzed to determine if a known requestor provided the at least one statement, wherein the known requestor is designated as a requestor of the task request and a profile associated with the known requestor is analyzed to determine information pertaining to the known requestor, wherein the profile is linked to at least one voice recognition data file that incudes voice data associated with the known requestor. (see at least ¶0094-¶0095, permission information is accessed for a user; see also ¶0022, permissions associated with user profiles of a shared device and the identification of the user may be based on a comparison of the voice to a voice signature; see also ¶0028, vocalize reminder request; see also  ¶0004, determining permission status for user who generated task)

Claim 4:
Gupta discloses claim 1. Gupta further discloses:
wherein determining the at least one request attribute associated with the task request includes analyzing at least one statement and determining a content and category of the task request, wherein the at least one statement is also analyzed to determine if a requestor has requested a specific agent to execute the task request. (see at least ¶0028, vocalizing a reminder to water plants on a shared device where the reminder may be assigned to all users in the family) 

Claim 5:
Gupta discloses claim 1. Gupta further discloses:
wherein determining the at least one request attribute associated with the task request includes analyzing at least one statement to determine if a requestor has requested at least one of: a task execution location and a task fulfillment location, wherein the task execution location is a location at which the task is executed by the agent, and the task fulfillment location is a location at which the task is fulfilled by the agent. (see at least ¶0033, third party delegation to a ride-sharing application would require providing relevant information; see also ¶0096; see also ¶0024)
Claims 10, 11, 13 and 14 for a system (see Figure 1 Gupta)  and Claim 19 for a crm substantially recite the subject matter of Claims 1, 2, 4 and 5 and are rejected based on the same rationale.

Claim 7:

further including assigning at least one of: a task execution location and a task fulfillment location, wherein at least one of: the task execution location and the task fulfillment location are assigned based on at least one request attribute associated with the task request. (see at least ¶0143, service pick-up and drop-off location)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the digital assist with task creation of Gupta with the requesting of a pick-up time and a drop-off time at particular locations of Paul in order to provide users with the means to control the timing and completion of a task request. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 for a system (Gupta Figure 1) substantially recites the subject matter of Claim 7 and is rejected based on the same rationale.

Claim 8:
While Gupta and Paul disclose claim 1, Gupta does not explicitly disclose the following limitation; however, Paul does disclose:
wherein creating the task to execute and fulfill the task request includes presenting a task user interface that includes the at least one request attribute associated with the task request to a requestor to be accepted, wherein upon acceptance of the task by the requestor, a task user interface that includes the at least one request attribute associated with the task request is presented to the agent to be accepted for the agent to execute and fulfill the task request. (see at least ¶0143, driver accepts tasks using computing device; see also ¶0026)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the digital assist with task creation of Gupta with the driver acceptance of request of Paul in order to provide users with the means to control the timing and completion of a task request. 
Claim 17 for a system (Gupta Figure 1) substantially recites the subject matter of Claim 8 and is rejected based on the same rationale.



Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Paul (US 20190050880) in view of Tran et al. (US 10,022,614).

	
Claim 3:
While Gupta and Paul discloses claim 1, Gupta does not explicitly disclose the following limitation; however, Tran does disclose:
wherein determining the at least one request attribute associated with the task request includes analyzing specific values and categorization of the at least one sensor input received by at least one connected device and converting the at least one sensor input into the at least one request attribute, wherein a user of the at least one connected device is designated as the requestor. (see at least column 33, lines 10-20, verbal commands are issued to determine expired items inside a refrigerator, the refrigerator can display an interior cam view or identify low inventory)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the digital assist of Gupta and the requesting of a pick-up time and a drop-off time of Paul with the smart devices with voice commands of Tran to facilitate monitoring and managing devices.
Claim 12 for a system (Gupta Figure 1) substantially recites the subject matter of Claim 3 and is rejected based on the same rationale.

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528)in view of Paul (US 2019/0050880)  in view Hamalainen (US 2011/0137700). 
Claim 6:
While Gupta and Paul disclose claim 1 and Gupta further discloses wherein determining the at least one request attribute associated with the task request includes determining whether at least one of: a content and category of the task request includes; 
wherein determining the at least one request attribute associated with the task request includes determining whether at least one of: a content and category of the task request includes at least one of picking up something or picking up someone for a home of the requestor, (see at least ¶0045, assigning a parent to pick up a child from school; see also ¶0043, calendar app between people having shared responsibilities in a group)
wherein assigning the agent to execute and fulfill the task request includes assigning a specific agent who lives with the requestor and assigning at least one of: a task execution location and a task fulfillment location as the home of the requestor.  (see at least ¶0043-¶0045, assigning a parent to pick up a child from school)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the digital assist of including assigning members of a group to tasks of Gupta and the requesting of a pick-up time and a drop-off time of Paul with the smart devices with the shared responsibility task assignments of Hamalainen to facilitate the sharing of responsibilities and allocating calendar events within a shared scheduled.
Claim 15 for a system (Gupta Figure 1) substantially recites the subject matter of Claim 6 and is rejected based on the same rationale.


Claims 9, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528)in view of Paul (US 2019/0050880)  further in view .
Claim 9:
While Gupta and Paul disclose claim 8 and Gupta further discloses further including a task database, wherein the task database [is updated with records associated with the task] upon acceptance of the task by the agent, wherein the records associated with the task include an active task status during the execution and fulfillment of the task by the agent, wherein the records associated with the task include a fulfilled task status upon the execution and fulfilment of the task by the agent (see at least ¶0025-¶0026, features to identify who has completed tasks and tracking progress on shared delegated tasks), neither explicitly disclose the following limitation; however
further including a task database, wherein the task database is updated with records associated with the task upon acceptance of the task by the agent, wherein the records associated with the task include an active task status during the execution and fulfillment of the task by the agent, wherein the records associated with the task include a fulfilled task status upon the execution and fulfilment of the task by the agent (see at least ¶0141, if a participant excepts a request the participant status is updated in an activity list) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the digital assist of Gupta, the requesting of a pick-up time and a drop-off time of Paul with the updated activity lists of Feinsmith to track and monitor activity allocations and completions by designated parties (see ¶0004).
	Claim 18 for a system (Gupta Figure 1) and Claim 20 for a crm substantially recites the subject matter of Claim 9 and is rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Setchell et al. (US 2018/0314891) discloses a task monitoring/management system that logs task start and end times.
Goldman et al. (US 2019/0317526) discloses a system for assigning autonomous vehicles to a task including predetermined pick-up times, drop-off times and time limits for service.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683